  Case 2:19-cv-00236 Document 355 Filed 10/16/19 Page 1 of 2 PageID #: 3651



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


DON BLANKENSHIP,

             Plaintiff,

v.                                      Civil Action no. 2:19-cv-00236

ANDREW NAPOLITANO et al.,

             Defendants.


                            ORDER AND NOTICE


             Pursuant to Local Rule of Civil Procedure 16.1, it is

ORDERED that the following dates are hereby fixed as the time by

or on which certain events must occur:


11/04/2019      Motions under F.R. Civ. P. 12(b), together with
                supporting briefs, memoranda, affidavits, or other
                such matter in support thereof. (All motions
                unsupported by memoranda will be denied without
                prejudice pursuant to L.R. Civ. P. 7.1 (a)).

11/14/2019      Last day for Rule 26(f) meeting.

11/21/2019      Last day to file Report of Parties’ Planning
                Meeting. See L.R. Civ. P. 16.1.

11/29/2019      Scheduling conference at 9:30 a.m. at the Robert C.
                Byrd United States Courthouse in Charleston, before
                the undersigned, unless canceled. Lead counsel
                directed to appear.

12/05/2019      Entry of scheduling order.

12/16/2019      Last day to serve F.R. Civ. P 26(a)(1) disclosures.
 Case 2:19-cv-00236 Document 355 Filed 10/16/19 Page 2 of 2 PageID #: 3652



           The Clerk is requested to transmit this Order and

Notice to all counsel of record and to any unrepresented

parties.


                                        DATED:    October 16, 2019




                                    2
